DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4 of US Application No. 16/729,673 are currently pending and have been examined. Applicant amended claims 1-3 and added claim 4.

Response to Arguments
The previous objection to the specification is withdrawn in consideration of the amended abstract submitted by Applicant. 

The previous objection to the drawings is withdrawn in consideration of the amended claims submitted by Applicant. 

The previous interpretation under 35 USC § 112(f) and corresponding rejection under § 112(b) are withdrawn in consideration of the amended claims submitted by Applicant. In responding to the drawing objection, Applicant points to paragraph [0020] of the specification for support for “circuitry”. Applicant also makes arguments that a person of ordinary skill in the art would have understood how to configure circuitry to perform the recited functionality and that the specification does not need to explicitly support the word circuitry. Examiner takes no position regarding these arguments. Rather, Examiner finds direct support for the claim amendment, i.e., circuitry that performs the functions of the instructors and determiner, in paragraph [0038] of the specification. 
The previous rejection of claim 1 under 35 USC § 112(b) is withdrawn. Examiner notes that the previous detailed action inadvertently rejected claim 1, but the language indicated by Examiner was in claim 3. Therefore, the rejection of claim 1 is withdrawn, as the wrong claim was indicated as rejected. 

The previous rejections of claims 1-3 under 35 USC § 103 are maintained. Applicant argues that 1) the claims are not directed to a judicial exception because none of the claimed features constitute an abstract idea, law of nature or natural phenomenon, 2) the claims recite additional elements that integrate the exception into a practical application of that exception because the claim is directed to an apparatus and method that enables vehicles to be automatically interchanged and 3) the claims subject matter is directed to statutory subject matter because of the claimed “circuitry”. These arguments are not persuasive.
First, as indicated in the previous detailed action, the claims include limitations that may be performed mentally or with the aid of pen and paper, which are abstract ideas. Each claimed transmission of an instruction requires the formulation/determination of the instruction for transmitting. For example, “the instruction for transport operation” requires determining “a time interval at which each of the plurality of vehicles passes an arbitrary point becomes approximately constant”. Determining instructions to be transmitted to vehicles may be performed mentally. Selecting a vehicle and determining to interchange one or more of the vehicles may also be performed mentally. Claim limitations that may be performed mentally or with the aid of pen and paper are abstract ideas, which is one of the judicial exceptions. Therefore, the claims are directed to a judicial exception.
Second, the recited additional element(s) amount to a generic computing device configured to perform an abstract idea and to output an abstract idea using generic computing functions, neither of which integrate the exception into a practical application of that exception or amount to significantly more than the judicial exception. The specification at paragraph [0037] discloses that the recited functions may be performed using, for example, an ASIC or FPGA or the like. ASIC or FPGA are known in the art to be generic computing devices. Applicant, in the remarks, equates the circuitry to a processor by arguing that the disclosed processor supports use of the term “circuitry”. The specification does not provide any additional details about the processor. Therefore, even if the claimed circuitry were extended to be a processor, the processor is also a generic computing device. Regardless, the claimed circuitry is used to 
Finally, even though the claimed “circuitry” would fit within one of the enumerated categories of patentable subject matter, i.e., process, machine, manufacture or composition of matter, eligibility analysis does not end because claims directed to nothing more than abstract ideas are not eligible for patent protection. MPEP 2106.04. While the circuitry is a machine such that the claim is directed to one of the enumerated categories, the claim is still directed to an abstract idea(s) as indicated above. The circuitry is an additional element of the claim but does not amount to more than the abstract idea for the reasons indicated in the above analysis, i.e., a generic computing device performing an abstract idea and generic computing functions.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

A claim that recites an abstract idea, a law of nature, or a natural phenomenon is directed to a judicial exception.  Abstract ideas include the following groupings of subject matter, when recited as such in a claim limitation: (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion). See the 2019 Revised Patent Subject Matter Eligibility Guidance.
	In the instant application, independent claim 1 recites “an instruction for transport operation . . . such that a time interval at which each of the plurality of vehicles passes an arbitrary point on the path becomes approximately constant”, “select any one or more vehicles among the plurality of vehicles as one or more vehicles to be changed and determines to interchange the one or more vehicles to be changed with as many vehicles for replacement as the number of the one or more vehicles to be changed”, “an instruction . . . for replacement such that the vehicle for replacement travels a circuit along the path between a corresponding one of the one or more vehicles to be changed and a vehicle traveling ahead of the corresponding vehicle to be changed, or between the corresponding vehicle to be changed and a vehicle traveling behind the corresponding vehicle to be changed”, “an instruction for transport operation . . . such that over a time period from when each of the one or more vehicles for replacement starts traveling on the path until the vehicle for replacement finishes one lap of the path, a time interval at which each of all the remaining vehicles and the one or more vehicles for replacement passes an arbitrary point on the path becomes approximately constant” and “instruct each of the one or more vehicles to be changed to leave the path after a corresponding one of the one or more vehicles for replacement finishes the one lap of the path”. Each claimed transmission of an instruction requires the formulation/determination of an instruction for transmitting. For example, “the instruction for transport operation” requires determining “a time interval at which each of the plurality of vehicles passes an arbitrary point becomes approximately constant”. Determining instructions to be transmitted to vehicles may be performed mentally. Selecting a vehicle and determining to interchange one or more of the vehicles may also be performed mentally. Independent claim 3 recites substantially similar limitations.  These claim limitations, when given their broadest reasonable interpretation, may be performed in the human mind or with the aid of pen and paper.  Therefore, these limitations are abstract ideas and independent claims 1 and 3 are directed to a judicial exception.
	Even when a judicial element is recited in the claim, an additional claim element(s) that integrates the judicial exception into a practical application of that exception renders the claim eligible under §101.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  The following examples are indicative that an additional element or combination of elements may integrate the judicial exception into a practical application: 
the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and 
the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
Examples in which the judicial exception has not been integrated into a practical application include:
the additional element(s) merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
the additional element(s) adds insignificant extra-solution activity to the judicial exception; and
the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
See the 2019 Revised Patent Subject Matter Eligibility Guidance.
In the instant application, claims 1 and 3 do not recite additional elements that integrate the judicial exception into a practical application of that exception. Claim 1 recites the additional elements “circuitry configured to”, “transmit . . . to each vehicle”, “transmit . . . to each of the one or more vehicles” and “transmit . . . to each of all the remaining vehicles”. Claim 3 recites similar limitations. The recited additional element(s) amount to a generic computing device configured to perform an abstract idea and to output an abstract idea(s) using generic computing functions, neither of which integrate the exception into a practical application of that exception. The specification at paragraph [0037] discloses that the recited functions may be performed using, for example, an ASIC or FPGA or the like. ASIC or FPGA are known in the art to be generic computing devices. Applicant, in the remarks, equates the circuitry to a processor by arguing that the disclosed processor supports use of the term “circuitry”. The specification does not provide any additional details about the processor. Therefore, even if the claimed 
Finally, even when a judicial element is recited in the claim, an additional claim element(s) that amounts to significantly more than the judicial exception renders the claim eligible under §101. Examples that are not enough to amount to significantly more than the abstract idea include 1) mere instructions to implement the abstract idea on a computer, 2) simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well understood, routine and conventional activities previously known to the industry, 3) adding insignificant extra-solution activity to the judicial exception, and 4) generally linking the use of the judicial exception to a particular technological environment or field of use are not enough to amount to significantly more than the abstract idea.  Examples of generic computing functions that are not enough to amount to significantly more than the abstract idea include 1) performing repetitive calculations, 2) receiving, processing, and storing data, 3) electronically scanning or extracting data from a physical document, 4) electronic recordkeeping, 5) automating mental tasks, and 6) receiving or transmitting data over a network, e.g., using the Internet to gather data.
In the instant application, claims 1 and 3 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As previously indicated, the circuitry is a generic computer. Transmitting information over a network is a generic computing function that does not amount to significantly more than the judicial exception. Transmitting an instruction using the claimed circuitry is 
Therefore, the additional elements do not amount to significantly more than the judicial exception. 
Based on the above analysis, claims 1 and 3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 2 recites additional abstract ideas that may be performed mentally, i.e., “an instruction for transport operation to each of the one or more vehicles to be changed such that a time interval at which the vehicle to be changed and vehicles traveling ahead of and behind the vehicle to be changed pass an arbitrary point on the path becomes approximately constant”.  The claim does not recite any new additional elements and, therefore, does not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 4 recites “determine one or more of the plurality of vehicles to be changed and one or more of the plurality of vehicles for replacement based on a state-of-charge of an on-board battery mounted in each of the plurality of vehicles”, which may be performed mentally. The claim does not recite any new additional elements and, therefore, does not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON L TROOST/             Primary Examiner, Art Unit 3666